ADVISORY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/07/2022.	
3.	Claims 1, 4-6, 20-24 are pending. Claims 1, 4-6 are under examination on the merits. Claim 1 is amended. Claims 2-3, 7-19 are previously cancelled. Claims 20-24 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Response to Arguments
5.	Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive
In response to Applicant’s argument that Applicant’s specification at paragraph 0026, states that the SOI device layer has thickness of approximately 35 nanometers. The device layer is silicon and an insulator, when the insulator is removed, the silicon layer from which the metalenses are formed is therefore less than 35 nanometers.
	The Examiner respectfully disagree. A review of the specification, drawings, and claims of the application as originally filed shows support for “FIGS. 9-11 show the initial process that can form either a single bar or a double bar structure, with a silicon on insulator (SOI) substrate with device layer thickness of ~35 nm; Page 2, [0026], US Pub. No. 2020/0018871 A1). However, this does not provide a basis for the claim as amended. It is noted that the thickness of the insulator is not indicated when is removed, and furthermore as the word “approximately 35 nm” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207) for its upper limit. Thus, in the absence of the insulator thickness, the silicon layer from which the metalenses are formed of less than 35 nm, does not provide a basis for the claim as amended. 

The Examiner respectfully disagree. Zhou teaches a device (Page 544, Abstract, lines 1-9), comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate (Page 548, right Col. 3rd para, lines 1-5 to Page 549, left Col. 1st para, lines 1-2), and wherein the at least one metalens comprises a single bar structure or the at least one metalens comprises a double bar structure. (Page 548, right Col. Fig 5). Zhou does not expressly teach the at least one the metalens having a height of less than 35 nanometers, and is silent regarding at least one metalens formed of a material having a permittivity of UV light of at least 10. 
However, Lin teaches an optical system comprising: an optically transmissive substrate comprising a metasurface, the metasurface comprising, as seen in a top-down view: a grating comprising a plurality of unit cells, each unit cell comprising: a laterally-elongated first nanobeam having a first width; and a laterally-elongated second nanobeam spaced apart from the first nanobeam by a gap, the second nanobeam having a second width larger than the first width, wherein heights of the first and the second nanobeams are: 10 nm to 450 nm where a refractive index of the substrate is more than 3.3; and 10 nm to 1 µm where the refractive index is 3.3 or less as shown in Figs. 10A and 10B which can have benefits for providing a high diffraction efficiency (Page 16, [0293]; Page 16, [0297]; Page 22, Claim 1).  Therefore, it appears that Lin‘s disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to produce the at least one the metalens having a height of less than 35 nanometers See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an re Etter, 756 F.2d 852, 859 (Fed. Cir. 1985) (en banc); see also In re Keller, 642 F.2d 413, 425 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference”); In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).

	In response to Applicant’s argument that products of identical chemical composition cannot have mutually exclusive properties applies related, because the effect of size of the operating wavelength of a metasurface is discussed in Zhou, and can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Applicant submits that Applicant has made this rebuttal and therefore the burden shifts back to the Office.
The Examiner respectfully disagree. "Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the prior art teachings render obvious the device recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics. Furthermore, it is noted that the features upon which applicant relies (i.e., the metalens of the instant application and the process of creating the metasurfaces of Zhou are different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). 

The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., the device) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented. 
Accordingly, in the view of the above discussion, the request for reconsideration has been considered but does NOT place the application in condition for allowance.

Examiner Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/09/2022